Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 6/28/2019, wherein claims 1-9 are pending. 

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear whether “thereof” of “which is open at at least one of two ends thereof” on line 8 is referring to the cavity, or the hinge shaft. Please clarify.
Regarding claim 1, it is unclear what is meant by “the hinge shaft being provided in a zone on a peripheral surface thereof with a flow through hole” because it is unclear what is meant by “in a zone on a peripheral surface thereof”. Does this mean that the 
Regarding claim 2, it is unclear what is meant by “ the flow through hole opens in an upward direction of the ironing plate”. Does the applicant mean that the flow through hole opens in an upward direction toward the ironing plate or above the ironing plate?
Regarding claim 8, it is unclear if the applicant is trying to positively or functionally claim “a top hung on an outer side of the ironing plate” as part of the applicant’s invention. The examiner is interpreting “so as to be changed in position depending on whether the system iron is operated in an ironing mode, in which an ironing operation is performed, or in a steam-spraying mode, in which the steam is sprayed from steam nozzles disposed therein to a top hung on an outer side of the ironing plate” as a functional limitation and therefore the examiner is interpreting “a top hung on an outer side of the ironing plate” as part of the function.
Regarding claim 9, it is unclear what is meant by “is provided in zone on a peripheral surface thereof”. What is “in zone” referring to? Is “thereof” referring to the hinge shaft, the open end, or the rotational axis? The examiner is interpreting this to mean that a hole is on a peripheral surface of the hinge shaft.

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuan (WO 2016/078912).
Regarding claim 1, Kuan teaches  a system iron (1) comprising: a body (2,19) including a steam generator for generating steam (pg. 6, para. 3); an ironing plate (14), which is rotatably coupled to an upper portion of the body (pg. 7, para. 2) and which includes steam nozzles (18) for spraying the steam generated by the steam generator (pg. 7, para. 3,4); a hinge shaft (33,34 including 40,43), which has therein a cavity (within 40,43) and which is open at at least one of two ends thereof (open at end of 43 to receive 32, fig. 4, closed at opposing end of the cavity) positioned on a rotational axis so as to allow the ironing plate to be rotated (fig. 4)(pg. 11, lines 6-30, pg. 12, lines 1-8), the hinge shaft being provided in a zone on a peripheral surface thereof with a flow through hole (39) (pg. 12, lines 9-20, fig. 4); and a steam flow channel (47, pg. 13, lines 15-30, pg. 14, lines 1-6, 22-24) which extends through the open end and the flow through hole in the hinge shaft so as to allow the steam, generated by the steam generator, to be supplied to the steam nozzles (pg. 13, lines 15-30, pg. 14, lines 1-6, 22-24).
Regarding claim 2, Kuan teaches the flow through hole opens in an upward direction of the ironing plate (pg. 12, lines 9-15) (figs. 3,4,6), when ironing plate is oriented per fig. 6, 39 extends upward toward the ironing plate because 39 and 25 are aligned).
The hinge shaft is redefined for claim 3 such that the hinge shaft is (40,37,35,36)

Regarding claim 4, Kuan teaches a height adjustment box  (27 which receives 32, fig. 4, col. 9, lines 11-17) for adjusting a height of the ironing plate (pg. 4, lines 5,6, also 27 could move up and down within 28, pg. 9, lines 18-24), wherein the steam flow channel extends through an inside of the height adjustment box (pg. 10, lines 12-22) and is secured to an upper portion of the height adjustment box (figs. 2,4, at least via 29, pg. 10, lines 7-22.
Regarding claim 5, Kuan teaches the steam flow channel is disposed so as to form a curved portion in the height adjustment box (portion of 47 extending through A, see annotated fig.).

Regarding claim 8, Kuan teaches a system iron (1)  comprising: a body (2,19)  including therein a steam generator for generating steam (pg. 6, para. 3); an ironing plate (14), which is rotatably coupled to an upper portion of the body so as to be changed in position depending on whether the system iron is operated in an ironing mode, in which an ironing operation is performed, or in a steam-spraying mode, in which the steam is sprayed from steam nozzles disposed therein to a top hung on an outer side of the ironing plate (fig. 1 vs. fig. 6, pg. 7, lines 6-14); a steam flow channel (47, pg. 13, lines 15-30, pg. 14, lines 1-6, 22-24) for allowing the steam, generated by which allows the ironing plate to be rotated depending on whether the system iron is operated in the ironing mode or in the steam-spraying mode and through which the steam flow channel extends (pg. 7, lines 6-14, pg. 11, lines 6-30, pg. 12, lines 1-8, pg. 13, lines 15-30, pg. 14, lines 1-6, 22-24, figs. 1,2,4,6).

	The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains after each functional limitation.

	The hinge shaft is redefined for claim 9 as (43,40,38 to right of 40 and 36 on the right, per fig. 4).
	Regarding claim 9, Kuan teaches the hinge shaft (43,40,38 to right of 40 and 36 on the right, per fig. 4) is open at one end thereof (open at 43) formed on a rotational axis  (fig. 4) and is provided in zone on a peripheral surface thereof with a hole (39) such that the steam flow channel extends through the open end and the hole  (pg. 12, lines 21-26, pg. 13, lines 15-30, pg. 14, lines 1-6, 22-24).

    PNG
    media_image1.png
    819
    777
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuan (WO 2016/078912) in view of Fitpold (U.S. Patent No. 2558350).
Regarding claim 6, Kuan teaches a section of the steam flow channel that is disposed inside the height adjustment box includes a curved portion (portion of 47 extending through A, see annotated fig.) at which a direction in which the steam flow channel extends is changed in the height adjustment box (bends outward, fig. 4), and wherein the curved portion is provided with a member (32) for maintaining the curved portion in a 'U' shape (due to curvature and tubular structure of 32), but fails to teach the member is elastic.
Fitbold teaches an ironing system (figs. 1-7) having a rubber steam hose (49) (col. 3, lines 24-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the member of Kuan out of rubber thereby providing an elastic member in view of Fitbold because rubber provides excellent insulation for heat and steam.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuan (WO 2016/078912) in view of Teduschi (U.S. Patent No. 4991325).
Regarding claim 7, Kuan fails to teach a locking unit disposed in the height adjustment box so as to limit movement of the height adjustment box, wherein the height adjustment box is partitioned into a space in which the locking unit is disposed and a space in which the steam flow channel is disposed.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have disposed a locking unit in the height adjustment box and to have configured the invention of Kuan so as to have a sleeve outside of the height adjustment box with holes to engage with the locking unit so as to limit movement of the height adjustment box in view of Teduschi  in order to lock the height adjustment box at various heights. The height adjustment box of the Kuan/Teduschi combined reference would result in the height adjustment box being partitioned into a space in which the locking unit is disposed and a space in which the steam flow channel is disposed because the locking unit would be disposed outside of 32 and the steam flow channel would be inside 32.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/           Examiner, Art Unit 3732        

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732